Order entered March 13, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00606-CR

                                   JT WILLIAMS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76083-Y

                                             ORDER
       The reporter’s record was initially due September 4, 2018. On September 6, 2018, we

notified court reporter Vearneas Faggett by postcard and directed her to file the reporter’s record

by October 8, 2018. When the reporter’s record was not filed by that date, we ordered Ms.

Faggett to file the complete reporter’s record by December 3, 2018 and cautioned her that she

may be ordered not to sit if the record was not timely filed. On December 6, 2018, Ms. Faggett

filed an extension request that we granted. In the order, we cautioned Ms. Faggett that the future

extension would not be granted. To date, the reporter’s record has not been filed and we have

had no communication from Ms. Faggett.

       Therefore, we ORDER that Vearneas Faggett NOT SIT as a court reporter until she has

filed the complete reporter’s record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Chika Anyiam,

Presiding Judge, Criminal District Court No. 7; to the Honorable Lela Lawrence Mays, Presiding

Judge, 283rd Judicial District Court; Vearneas Faggett, official court reporter, 283rd Judicial

District Court; to the Dallas County Auditor’s Office; and to counsel for all parties.




                                                      /s/    ROBERT D. BURNS, III
                                                             CHIEF JUSTICE